Citation Nr: 1749396	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder other than insomnia, to include obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1972 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these claims in April 2014 and August 2016. In the August 2016 decision, the Board granted service connection for insomnia. In a July 2017 rating decision, the RO granted service connection for bipolar disorder with MDD, dysthymia, alcohol abuse, and effectuated the Board's grant of service connection for insomnia (also claimed as mental health condition). Therefore, the issues of entitlement to service connection for an acquired psychiatric disorder as well as service connection for insomnia are no longer before the Board.   

The Board notes that Veteran filed a claim for entitlement to total disability rating based on individual unemployability in September 2017; however as the RO acknowledged the Veteran's application in a September 2017 letter to the Veteran, no referral is necessary. 


FINDINGS OF FACT

1. Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.

2. The Veteran's current sleep apnea was not caused or aggravated by service-connected insomnia.  



CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected insomnia have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

A letter from the RO in December 2008 provided notice required to substantiate the claim for service connection for sleep apnea. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records. In addition, the Veteran underwent VA examinations in December 2009, June 2014 with a February 2017 addendum opinion. The examinations and opinions are of record. 

The Board notes that the Veteran stated that he was diagnosed with sleep apnea in 1996 and underwent surgery to alleviate these symptoms. VA attempted to locate records of the Veteran's diagnosis and treatment in 1996. VA determined that there were no records of a procedure or diagnosis concerning sleep apnea. The Veteran was sent a letter in March 2017 requesting any further information concerning this report. The Veteran did not provide any further information concerning his 1996 diagnosis or procedure for sleep apnea. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran has not identified further information concerning his sleep apnea. Therefore, the duties to notify and assist have been met.

II. Service Connection for Sleep Disorder Other than Insomnia

The Veteran contends that his sleep apnea began in-service or in the alternative is caused or aggravated by his service-connected insomnia. The Veteran is currently service-connected for insomnia. 

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish secondary service connection a Veteran must show: (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability. 38 C.F.R. § 3.310. In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran's service treatment record notes that in January 1971, the Veteran reported frequently trouble sleeping in his medical history. The Veteran's service treatment records also noted reports of insomnia in August 1972 and January 1973. During the Veteran's March 1976 separation examination, the Veteran reported in his medical history that he had difficulty sleeping. The Veteran's service treatment records do not note complaints or a diagnosis of sleep apnea or other related symptoms including snoring during service.   

Post-service treatment records note the Veteran had a diagnosis of sleep apnea. VA treatment records indicate that the Veteran had a diagnosis of sleep apnea as early as May 2009. In August 2009, the Veteran reported that he was discharged from the military for his sleep apnea and a drinking problem; he made this report several times to VA medical staff.

In October 2008, the Veteran's private doctor stated that the Veteran has been treated for insomnia in the past, as early as 1973 when in service. The private doctor opined that it is likely that the current sleep disorder (sleep apnea) began in the service and was diagnosed as insomnia. The private doctor did not provide any rationale for this opinion.  

In December 2009, the Veteran underwent a VA examination. The Veteran stated that he was unaware of sleep apnea until he was diagnosed with the condition in 1996. The Veteran reported he had surgery to remedy his sleep apnea but still required CPAP for short naps. The examiner diagnosed the Veteran with severe sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely than not caused by his military service. The examiner reasoned that the trouble sleeping was likely due to his depression and anxiety that was diagnosed in service. The examiner stated that there is no obvious direct connection between his severe sleep apnea and service since the Veteran was diagnosed twenty years after service, in 1996. The examiner further reasoned that since the Veteran's enlistment he gained 100 pounds, which probably played some role in his current sleep apnea. 

In June 2014, the Veteran underwent another VA examination. The examiner diagnosed the Veteran with obstructive sleep apnea. At the examination the examiner noted that the Veteran was treated for insomnia in-service, but never had a formal workup to assess his sleep pattern, respiratory pattern or blood oxygen concentration during sleep. The Veteran denied heavy caffeine use or excessive body weight. He stated he was about 150 pounds during service. The Veteran reported that sometime after he was discharged his girlfriend told him he snored loudly and intermittently stopped breathing. The Veteran reported that he was diagnosed in the 1990s and that he had surgery with some improvement to his snoring but this did not improve his sleep disorder. The Veteran reported gaining 40 pounds since discharge. The examiner opined that the Veteran's sleep disorder clearly preexisted service but was not defined and was without etiology. The examiner further stated that the Veteran had insomnia and adjustment disorder during his military service but did not appear to have any other obstructive sleep or pulmonary conditions during his active period. The examiner reasoned that obstructive sleep apnea pattern that the Veteran eventually developed is as likely as not, due to mechanical factors like obesity which did not exist until after discharge from the service and later in life. The examiner noted that it is not possible to link insomnia and adjustment disorder or the treatment of these conditions while on active duty to this condition of sleep apnea. 

In February 2017, a VA addendum opinion was obtained. The examiner opined the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that the Veteran's obstructive sleep apnea first clearly manifested after his separation from the service and in the context of a 40 pound weight gain after leaving service. The examiner stated that this is entirely consistent with the natural history of sleep apnea, which typically occurs in individual with anatomic susceptibility and weight gain; and there is no reason to believe that the Veteran's weight gain is connected to his service. Further the examiner opined that the Veteran's sleep apnea was not the result of the Veteran's service-connected insomnia. The examiner reasoned that sleep apnea occurs in individuals with anatomic susceptibility and weight gain, as in this Veteran and that sleep apnea does not result from insomnia. Finally, the examiner opined that it is less likely than not that the Veteran's sleep apnea has been aggravated by the Veteran's service connected insomnia. The examiner reasoned that sleep apnea occurs in individuals with anatomic susceptibility and weight gain, as in this Veteran. The examiner further reasoned that insomnia does not cause or aggravate sleep apnea. 

Initially, the Board finds that October 2008 private medical opinion is competent and credible. However, the Board assigns this opinion low probative weight. The examiner provided no accompanying rationale for his opinion that the Veteran's sleep apnea likely began in service. Therefore, the Board finds that the December 2009 and June 2014 with the accompanying February 2017 more probative. The December 2009 and June 2014 examinations with the February 2017 addendum included a detailed review of the Veteran's sleep disorders and provided factually actuate, fully articulated and sound reasons for the opinions offered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board finds that the Veteran's report that he was diagnosed with sleep apnea and that he was unaware of sleep apnea until 1996 competent and credible. Thus it provides probative weight. The Board finds that his frequent statements to VA medical professionals that he was discharged because of his sleep apnea while competent are ultimately not credible. As noted above the Veteran stated he was not aware of his sleep apnea until 1996 and he was discharged in 1976, which is contradictory to being discharged for sleep apnea. Therefore, the Board finds that this statement has no probative weight. 

Concerning direct service connection, the Board finds that the most probative evidence is that the Veteran's sleep apnea is not related to service. The Board finds the Veteran currently has sleep apnea and the Veteran had in-service occurrences of difficulty sleeping. However, the Board finds no nexus between the sleep apnea and the in-service occurrences of difficulty sleeping. The VA examiner consistently opined that the Veteran's sleep apnea is not related to his service. Although the Veteran's private doctor opined that his sleep apnea likely began in service the Board finds the VA examinations are far more probative. Therefore, as the most probative, competent, and credible evidence is that the Veteran's sleep apnea was not caused or incurred by service; service connection is not warranted on a direct basis.

Concerning secondary service connection due to the Veteran's service-connected insomnia. The Veteran currently has sleep apnea, and the Veteran is service connected for insomnia. However, the only competent, credible evidence in the record is the February 2017 VA addendum medical opinion that the Veteran's insomnia did not cause or aggravate his sleep apnea. Therefore, service connection on a secondary basis is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder other than insomnia, and to include sleep apnea, and the claim is denied. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for sleep apnea is denied. 


ORDER


Service connection for a sleep disorder, other than insomnia, and to include sleep apnea, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


